Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1 and 10, and cancellation of claims 7 and 17 in “Claims - 12/16/2020” have been acknowledged. 
This office action considers claims 1-6, 8-16, 18-19 pending for prosecution, and are examined on their merits.

Withdrawal of nonstatutatory Double Patenting Rejection
	Claims 1-19 were rejected on the ground of nonstatutory double patenting
over claims 1-11 and 13-20 of Application No. 16556163. Applicant has submitted a terminal disclaimer on 12/16/2020. The terminal disclaimer was approved on 12/21/2020. Therefore, this rejection is withdrawn.
Withdrawal of Claim Objection
	Claims 1 and 10 were objected due to minor typographical errors. Applicant has made proper corrections. Therefore, this objection is withdrawn.

Response to Arguments
Applicant's arguments “Remarks - 12/16/2020  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6, 8-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., of record (US 20190237336 A1 –hereinafter Wang) in view of Wu et al., of record (US 20080246095 A1 – hereinafter Wu) and in further view of Moroz et al. (US 20190348541 A1 – hereinafter Moroz).
(Re Claim 1) Wang teaches a semiconductor device (see the entire document; Fig. 1 along with Figs. 2-4, 6-7; specifically, [0024], [0047], and as cited below), comprising: 

    PNG
    media_image1.png
    279
    378
    media_image1.png
    Greyscale

a substrate (5; Fig. 7);
a P-type semiconductor channel (10 at stack 11a; Fig. 6; [0052]), suspended on the substrate ([0024]); 
an N-type semiconductor channel (10 at stack 11b), suspended on the substrate; 
a gate dielectric layer (15; Fig. 7), wrapped around the P-type semiconductor channel (10 at 11a) and the N-type semiconductor channel (10 at 11b);
a gate electrode layer (20), wrapped around the gate dielectric layer (15); 
a P-type source region and a P-type drain region, connected to two ends of the P-type semiconductor channel respectively (see [0050] for source/drain region for p-type); and

But, Wang as applied above does not expressly disclose wherein a cross-sectional width of the P-type semiconductor channel is greater than that of the N-type semiconductor channel.
However, in an analogous art, Wu teaches the ratio of the channel width of the p-type region to the channel width of the n-type region is from about 9:1 to about 1:9, further from about 7:3 to about 3:7 ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Wu with Wang structure, and thereafter the combination of (Wang and Wu)’s device) further comprises: 
Wang’s structure and wherein the width of the P-type semiconductor channel is greater than that of the N-type semiconductor channel (Wu [0028] when P to N ratio is greater than 1).
The ordinary artisan would have been motivated to integrate Wu’s structure into Wang structure in the manner set forth above for, at least, this integration will help balance current flow in the p-type and n-type channels due to proper sizing of the channels (see Wu – [0028]).
Wang nor Wu disclose wherein each of the P-type semiconductor channel and N-type semiconductor channel is rounded to have a cross-sectional shape of a rounded rectangle.
However, Moroz teaches forming channels with rounded corners (Moroz – Fig. 7; step 726 “ANNEAL FOR CORNER ROUNDING” – [0060], see Fig.5 with channels rounded).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate corner rounding of channels as taught by Moroz into the structure Wang and Wu.
The ordinary artisan would have been motivated to integrate Moroz’s structure into Wang and Wu structure in the manner set forth above for, at least, this integration will provide channels with rounded corners that helps to “avoid electric field hot spots in the surrounding high-k dielectric, because such hot spots introduce transistor degradation and leakage over time” – see Moroz [0009].
(Re Claim 2) Combination of Wang, Wu and Moroz teaches the semiconductor device according to claim 1, wherein the material of the P-type semiconductor channel comprises P-type ion-doped Si, and the material of the N-type semiconductor channel comprises N-type ion-doped Si (“The term "conductivity type" denotes whether a device has source and drain regions doped to an n-type or a p-type conductivity type” – Wang [0047]).
Re Claim 3) Combination of Wang, Wu and Moroz teaches the semiconductor device according to claim 1, wherein the material of the P-type source region and the P-type drain region comprises the P-type ion-doped SiGe, the material of the N- type source region and the N-type drain region comprises the N-type ion-doped SiC (Wang [0047], [0049]).
(Re Claim 4) Combination of Wang, Wu and Moroz teaches the semiconductor device according to claim 1, wherein a cross-sectional width of the P- type source region and the P-type drain region is greater than that of the P-type semiconductor channel (since P type nanosheet 10 [channel] is enclosed by P region – see Fig. 7 of Wang), the P-type source region and the P-type drain region are wrapped around the two ends of the P-type semiconductor channel (Wang Fig. 7), a cross-sectional width of the N-type source region and the N-type drain region is greater than that of the N-type semiconductor channel (since N type nanosheet 10 [channel] is enclosed by N region – see Fig. 7 of Wang), and the N-type source region and the N-type drain region are wrapped around the two ends of the N-type semiconductor channel (Fig. 7).
(Re Claim 5) Combination of Wang, Wu and Moroz does not expressly disclose wherein the cross-sectional width of the P-type semiconductor channel is 1.5-10 times of that of the N-type semiconductor channel.
But Wu teaches the ratio of the channel width of the p-type region to the channel width of the n-type region is from about 9:1 to about 1:9, further from about 7:3 to about 3:7 ([0028] Wu).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 
(Re Claim 6) Combination of Wang, Wu and Moroz teaches the semiconductor device according to claim 5, wherein the cross-sectional width of the P-type semiconductor channel is 2-4 times of that of the N-type semiconductor channel (Wu [0028]).
(Re Claim 8) Combination of Wang, Wu and Moroz teaches the semiconductor device according to claim 1, wherein the semiconductor device comprises at least two P-type semiconductor channels stacked upward from the substrate (Wang Fig. 7 shows three P-type channels at 11a) and at least two N-type semiconductor channels stacked upward from the substrate (Wang Fig. 7 shows three N-type chaneels at 11b), junctionless P-type field effect transistors are formed based on the P-type semiconductor channels (three P-type transistors are junctionless which is analogous to applicant’s Fig. 2), junctionless N- type field effect transistors are formed based on the N-type semiconductor channels (three N-type transistors are junctionless which is analogous to applicant’s Fig. 2), a gap is between two adjacent junctionless P-type field effect transistors (gaps are in between P-transistors in Fig. 7) and a gap is between two adjacent junctionless N-type field effect transistors (gaps between N-transistors in Fig. 7).

However, it is well known in the industry to connect P-type and N-type gate electrodes to form a CMOS inverter. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention form an inverter connecting the gate electrodes of P-type and N-type junctionless transistors in order to use the inverters in the design of multitudes of CMOS devices.
(Re Claim 9) Combination of Wang, Wu and Moroz teaches the semiconductor device according to claim 8, wherein the material of the gate electrode layer of the N-type field effect transistors comprises one of TiN, TaN, TiAl, and Ti (Wang [0027]), the material of the gate electrode layer of the P-type field effect transistors comprises one of TiN, TaN, TiAl, and Ti (Wang [0027]).
However, the combination does not expressly disclose the material of the common electrode comprises one of Al, W and Cu
But, the combination teaches the gate metal composed of “titanium nitride (TiN), or TiC, or TiAlC” – Wang [0023]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to form the common electrode with Al to benefit from using Al since it is widely available and a good conductive material.
(Re Claim 10) Wang teaches manufacturing method of the semiconductor device (see the entire document; Fig. 5; specifically, [0035], [0047], and as cited below), comprising the steps of: 

2)    forming a gate dielectric layer wrapped around the P-type semiconductor channel and the N-type semiconductor channel (Step 6 of Fig. 5);
3)    forming a gate electrode layer wrapped around the gate dielectric layer (gate electrode 20 formed around 15 shown in Fig. 7);
4)    forming a P-type source region and a P-type drain region at the two ends of the P-type semiconductor channel ([0047]); and
5)    forming an N-type source region and an N-type drain region at the two ends of the N-type semiconductor channel ([0047]).
But, Wang as applied above does not expressly teach wherein a cross-sectional width of the P-type semiconductor channel is greater than that of the N-type semiconductor channel.
However, in an analogous art, Wu teaches the ratio of the channel width of the p-type region to the channel width of the n-type region is from about 9:1 to about 1:9, further from about 7:3 to about 3:7 ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Wu with Wang structure, and thereafter the combination of (Wang and Wu)’s device) further comprises: 
Wang’s structure and wherein the width of the P-type semiconductor channel is greater than that of the N-type semiconductor channel (Wu [0028]).
The ordinary artisan would have been motivated to integrate Wu’s structure into Wang structure in the manner set forth above for, at least, this integration will help balance current flow in the p-type and n-type channels due to proper sizing of the channels (see Wu – [0028]).
But, neither Wang nor Wu disclose wherein the step 1) further comprising a step of rounding the P-type semiconductor channel and the N-type semiconductor channel such that each of the P-type semiconductor channel and the N-type semiconductor channel has a cross-sectional shape of a rounded rectangle.
However, Moroz teaches forming channels with rounded corners (Moroz – step 726 “ANNEAL FOR CORNER ROUNDING” – [0060], see Fig.5 with channels rounded corners).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate corner rounding of channels as taught by Moroz into the structure Wang and Wu.
The ordinary artisan would have been motivated to integrate Moroz’s structure into Wang and Wu structure in the manner set forth above for, at least, this integration will provide channels with rounded corners that helps to “avoid electric field hot spots in the surrounding high-k dielectric, because such hot spots introduce transistor degradation and leakage over time” – see Moroz [0009].
Re Claim 11) Combination of Wang, Wu and Moroz teaches the manufacturing method according to claim 10, wherein the step 1) comprises steps of: 
1-1) providing the substrate with a plurality of substrate structure layers stacked on the substrate (Step 1 “Forming two stacks of semiconductor material layers on a single substrate” – Wang Fig. 5), in which the substrate structure layers includes a sacrificial layer and a channel layer on the sacrificial layer (Step 2 in Fig. 5 – replacement gate=sacrificial layer);
1-2) etching the pluralities of substrate structure layers to form a first fin structure and a second fin structure adjacent with each other, in which the first fin structure includes a plurality of first sacrificial units and a plurality of first semiconductor channels stacked alternatively, the second fin structure includes a plurality of second sacrificial units and a plurality of a plurality of second semiconductor channels stacked alternatively, and a cross-sectional width of the first semiconductor channels is greater than that of the second semiconductor channels (See Wang [0024] for details of FinFET formation using an etching process. Also see Fig. 6 for stacked semiconductor channels);
1-3) selectively removing the first sacrificial units in the first fin structure and the second sacrificial units in the second fin structure to obtain the pluralities of suspended first semiconductor channels and the pluralities of suspended second semiconductor channels (See Wang [0024] for details of forming suspended structures which is also seen Fig. 6); and
Wang Fig. 5 “Forming source and drain regions.” Also see [0047] for doping source/drain regions).
(Re Claim 12) Combination of Wang, Wu and Moroz teaches the manufacturing method according to claim 10, wherein the material of the P-type semiconductor channel comprises P-type ion-doped Si, and the material of the N-type semiconductor channel comprises N-type ion-doped Si (“The term "conductivity type" denotes whether a device has source and drain regions doped to an n-type or a p-type conductivity type” – Wang [0047).
(Re Claim 13) Combination of Wang, Wu and Moroz teaches the manufacturing method according to claim 10, wherein the material of the P-type source region and the P-type drain region comprises the P-type ion-doped SiGe, the material of the N-type source region and the N-type drain region comprises the N-type ion-doped SiC (Wang [0047], [0049]).
(Re Claim 14) Combination of Wang, Wu and Moroz teaches the manufacturing method according to claim 10, wherein a cross-sectional width of the P-type source region and the P-type drain region is greater than that of the P-type semiconductor channel (since P type nanosheet 10 [channel] is enclosed by P region – see Fig. 7 of Wang), the P-type source region and the P-type drain region are wrapped around the two ends of the P-type semiconductor channel (Wang Fig. 7), a cross-sectional width of the N-type source region and the N-type drain region is greater than that of the N-type semiconductor channel (since N type nanosheet 10 [channel] is enclosed by N region – Wang), and the N-type source region and the N-type drain region are wrapped around the two ends of the N-type semiconductor channel (Fig. 7).
(Re Claim 15) Combination of Wang, Wu and Moroz does not expressly disclose wherein the cross-sectional width of the P-type semiconductor channel is 1.5-10 times of that of the N-type semiconductor channel.
But Wu teaches the ratio of the channel width of the p-type region to the channel width of the n-type region is from about 9:1 to about 1:9, further from about 7:3 to about 3:7 ([0028]).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a balanced ratio of P and N channel size ranges disclosed in the prior art of record to arrive at the recited limitation.
(Re Claim 16) Combination of Wang, Wu and Moroz teaches the manufacturing method according to claim 15, wherein the cross-sectional width of the P-type semiconductor channel is 2-4 times of that of the N-type semiconductor channel (Wu [0028]).
(Re Claim 18) Combination of Wang, Wu and Moroz teaches the manufacturing method according to claim 10, wherein the step 1) comprises forming at least two P-type semiconductor channels stacked upward from the substrate (Wang Fig. 7 shows three P-type channels at 11a) and at least two N-type semiconductor channels stacked Wang Fig. 7 shows three N-type channels at 11b), in which a gap is between two adjacent P-type semiconductor channels (gaps are in between P-transistors in Fig. 7)  and a gap is between two adjacent N-type semiconductor channels (gaps are in between N-transistors in Fig. 7), the step 4) comprises a step of forming junctionless P-type field effect transistors based on the P-type semiconductor channels (three P-type transistors are junctionless which is analogous to applicant’s Fig. 2), the step 5) comprises a step of forming junctionless N-type field effect transistors based on the N-type semiconductor channels (three N-type transistors are junctionless which is analogous to applicant’s Fig. 2), and further comprising a step of depositing a common electrode after the step 5), in which the common electrode connects a gate electrode layer of the junctionless N-type field effect transistors to a gate electrode layer of the junctionless P-type field effect transistor (20 is same layer over P-type and N-type transistors in Fig. 7).
The combination does not expressly teach a gate electrode layer of the junctionless N-type field effect transistors is connected to a gate electrode layer of the junctionless P-type field effect transistors by a common electrode to form an inverter.
However, it is well known in the industry to connect P-type and N-type gate electrodes to form a CMOS inverter. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention form an inverter connecting the gate electrodes of P-type and N-type junctionless transistors in order to use the inverters in the design of multitudes of CMOS devices.
(Re Claim 19) Combination of Wang, Wu and Moroz teaches wherein the material of the gate electrode layer of the N-type field effect transistors comprises one Wang [0027]).

However, the combination does not expressly teach the material of the common electrode comprises one of Al, W and Cu
But, the combination teaches the gate metal composed of “titanium nitride (TiN), or TiC, or TiAlC” – Wang [0023]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to form the common electrode with Al to benefit from using Al since it is widely available and a good conductive material.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 21, 2021